MEMORANDUM **
German Xingu-Gutierrez appeals from the 23-month and one-week sentence im*67posed following his guilty-plea conviction for unlawful entry by eluding examination and inspection by immigration officers, in violation of 8 U.S.C. § 1325(a)(2). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Xingu-Gutierrez contends that the district court erred by not articulating on the record its consideration of the factors set forth in 18 U.S.C. § 3553(a). Because the record reflects that Xingu-Gutierrez and the government agreed upon a proposed sentence, and the district court set forth “a reasoned basis” for the sentence, we conclude that the district court did not err. See Rita v. United States, — U.S. -, 127 S.Ct. 2456, 2468, 168 L.Ed.2d 203 (2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.